Randel Jay Riggins v. W.R. Doyle



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-256-CV





RANDEL JAY RIGGINS A/K/A 	APPELLANTS

RANDY RIGGINS A/K/A R.J. 

RIGGINS, VIRGINIA R. RIGGINS, 

JKR OPERATING, L.L.C., RIGGINS 

PETROLEUM, L.L.C., RIGGINS PIPELINE, 

L.L.C., KELSEY OPERTING, INC., AND 

RIGGINS ENERGY, INC.



V.



W.R. DOYLE, INDIVIDUALLY AND AS 	APPELLEE

TRUSTEE OF THE NATHAN WILLIAM 

DOYLE TRUST AND D/B/A RON’S 

WELL SERVICE COMPANY, OKLAHOMA 

MINERALS CORPORATION, AND NORTH

TREND LEASING OF OKLAHOMA CORPORATION



------------



FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------

On October 28, 2004, we stayed this case and treated it as closed for administrative purposes because petitions for bankruptcy had been filed on September 23, 2004 by Appellants JKR Operating, L.L.C. and Kelsey Operating, Inc., in the United States Bankruptcy Court, Northern District of Texas, Cause  Nos. 04-70818-HDH-11 and 04-70817-HDH-11.  On November 10, 2005, the parties notified this court that the U.S. Bankruptcy Court had entered a “Final Judgment,” an “Order Dismissing Case,” and an “Order Granting Motion for Approval of Compromise and Settlement and Dismissing Bankruptcy Case Without Prejudice.”  The parties filed a “Joint Motion To Reinstate And Dismiss Appeal.” 

We
 
grant
 
the motion.  The appeal is ordered reinstated and is hereby dismissed.  
See
 
Tex. R. App. P.
 8.3(a), 42.1(a)(1), 43.2(f).  

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM

PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: December 8, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.